Motion to reinstate appeal denied. Application to have appeal heard on typewritten record denied. The court has examined the minutes of the hearing and finds that an appeal to this court would be futile because only a question of fact was presented for determination and the finding of the Board is conclusive on the court. The court is in full accord with the finding of the Board and the evidence does not warrant any other conclusion. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.